DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“the radial dimension of an inlet bore (52) of the nozzle (50) is slightly larger than the outlet bore (51) of the convergent outlet section (31) of the combustion chamber (4) to prevent spray powder stream from getting in contact with the walls of the inlet bore (52)” (claim 13);
“the gas expanding nozzle (50) has a gas collimator device (53) at the output to control the supersonic gas expansion in the ambient” (claim 15),
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
With regards to the gas collimator device, a collimator typically consists of a tube with slits or holes, as show in US 20070074656-fig. 2-#40, US 20050161532-fig. 2-#40 which is consist with the definition of the term of collimator.  No holes or slits are depicted or described in the instant application.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In regards to claim 1, line 4, the phrase of “inject the mixture produced in a combustion chamber” appears to have incorrect wording.  For purposes of compact prosecution, the limitation will be interpreted as inject the mixture produced into a combustion chamber.
In regards to claim 1, line 18, the phrase of “the own labyrinth mixing device” appears to have incorrect wording.  For purposes of compact prosecution, the limitation will be interpreted as the labyrinth mixing device.
In regards to claim 8, line 5, the phrase of one or more connectors is recited, where claim 1 also recites connectors.  It is unclear if the connectors of claim 8 is intended to be different than those found in claim 1.  For purposes of compact prosecution, the limitation will be interpreted as at least one connector.  
In regards to claim 11, line 1, the phrase of “as in claim 103” appears to be typographical error.  For purposes of compact prosecution, the limitation will be interpreted as in claim 10.
In regards to claim 12, line 1, the phrase of “as in previous claims wherein” is an unacceptable multiple dependent claim wording.  For purposes of compact prosecution, the limitation will be interpreted as in any of the previous claims, wherein.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, the claim recites oxidizer gases, where previously only a first oxidizer gas is recited, where it is unclear if there are different oxidizer gases within first oxidizer gas or an oxidizer gas as part of the fuel.  For purposes of compact prosecution, the limitation will be interpreted as the fuel and at least the first oxidizer gas.
In claim 2, line 2, the claim recites “closely spaced” and “narrow”, where the terms/phrases are deemed vague and indefinite as they are relative terms and because it is unclear as to what would constitute “closely spaced arrays of narrow continuous slots”.  For purposes of compact prosecution, the limitation will be interpreted as spaced arrays of continuous slots.
In claims 6 and 7, the claims recite the term of “near” which is a relative term that renders the claim indefinite.  The term of “near” is not clearly define by the claim and the specification does not provide a standard for determining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For purposes of compact prosecution, the limitation in claim 6 will be interpreted as combustion mixture is created at outlets of the holes of the labyrinth mixing device.
For purposes of compact prosecution, the limitation in claim 7 will be interpreted as high temperature flame area (42) is created downstream of the second oxidizer injector.
In claim 8, lines 1-2, the claim recites “the labyrinth mixing device (2) is housed partially inside the torch's main body”, which is broader than the recitation of torch's main body (1) housing the labyrinth mixing device.
In claim 9, line 2-3, " the convergent shape" lacks antecedent basis.  For purposes of compact prosecution, the limitation will be interpreted as a convergent shape.
In claim 9, lines 3-4, the claim recites a gas expanding nozzle, where this recitation is also found in claim 1.  It is unclear if there are nozzles or should the second recitation refer back to the first.  For purposes of compact prosecution, the limitation will be interpreted as the gas expanding nozzle.
In claim 10, line 5, the claim recite the term of “close” which is a relative term which renders the claim indefinite. The term "close" is not defined by the claim, the specification does not provide a standard for determining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of compact prosecution, the limitation will be interpreted as a second pressure higher that the first pressure and substantially the same pressure inside the combustion chamber.
In claim 13, line 2, the claim recite “slightly”, where the term is deemed vague and indefinite as they are relative terms and because it is unclear as to what would constitute “an inlet bore of the nozzle is slightly larger than the outlet bore”.  For purposes of compact prosecution, the limitation will be interpreted as an inlet bore of the nozzle is larger than the outlet bore.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baranovski (US 2010/0215864) in view of White (US 5,445,325).
In regards to claim 1, Baranovski teaches a flame spray apparatus (9, thermal spray apparatus) for depositing a material (14) on a substrate (15) comprising:
a mixing unit (7, labyrinth mixing device) that mixes a first oxidizer gas feed via nipple-11 and a fuel under pressure feed via nipple-8, and to inject the mixture produced into a combustion unit (21, combustion chamber) (fig. 2; para. 13-14, 18), 
a body piece (2) and rear housing (22) (main body) housing the mixing unit and nipple-11 and nipple-8 (connectors) for fuel and at least the first oxidizer gas (fig. 2; para. 13-14), 
a forming block (21a, torch's front part) defining the mixing unit, an internal geometry of the combustion unit, and connecting down-stream to a discharge nozzle (3, gas expanding nozzle) designed to receive products of combustion of the fuel and oxidizer gas mixture and form a high-velocity gaseous jet (fig. 2; para. 13-14, 18), 
a spark plug (6, ignition device (30) to start combustion of the fuel and oxidizer gas mixture (fig. 2; para. 14), 
an inner powder injector (10, material delivery device) designed to inject a powder particles (spray material) axially into the combustion unit and high-velocity gaseous jet (fig. 2; para. 15).
Baranovski teaches the mixing unit one or more flanges (see mixing chamber 25 in figure) which define one or more mixing volumes (see mixing chamber 25), between the body piece and the mixing unit (fig. 2; para. 14), 
and holes (27, 27a), concentrically placed both on the one or more flanges and passing through the mixing unit and opening at a downstream end of the mixing unit for connecting the fuel and first oxidizer feed via nipple-8 and nipple-11 of the mixing unit with the combustion unit (fig. 2; para. 14), 
and where the mixing unit further comprises an axial bore (28) to inject the powder particles into the combustion unit (fig. 2; para. 15).
Baranovski teaches a second oxidizer gas is supplied to the combustion unit (para. 18).  
Baranovski does not explicitly teach several second oxidizer gas injectors (32,33) for injecting separately a second oxidizer gas upstream in the combustion chamber
	However, White teaches a first oxidizer gas injectors holes and a second oxidizer gas injectors holes.  White teaches the second oxidizer gas injectors holes are positioned downstream of the first oxidizer gas injectors holes and upstream of a combustion chamber (12) (fig. 2-annoted below; col. 4, lines 65-68, col. 6, lines 25-40, col. 6-line 67- col. 7, line 5). 

    PNG
    media_image1.png
    507
    617
    media_image1.png
    Greyscale

Figure 1-White annotated
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the second oxidizer gas injectors holes provided between the first oxidizer gas injectors holes and an end of combustion chamber of White onto the body piece and forming block of Baranovski because White teaches it will provide a high quality thermal spray coating (col. 3, lines 50-55).
In regards to claim 2,  Baranovski because White as discussed, where White teaches the second oxidizer gas injectors holes comprises a series of orifices sequentially spaced.  The prior art combination is capable of the intended use of allow the independent injection of the second oxidizer in one or more sequential and spaced injection points of the combustion chamber.  Functional recitations merely require the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114).
In regards to claim 3,  Baranovski because White as discussed, where the prior art combination provides the second oxidizer gas injectors holes downstream of the first oxidizer gas injectors holes (White-fig. 2), where the positioning of the second oxidizer gas injectors holes is capable of the function of different combustion conditions inside the geometry of such combustion chamber.
In regards to claim 4,  Baranovski because White as discussed, where Baranovski teaches the first oxidizer comprises compressed air (para. 16).
In regards to claim 5,  Baranovski because White as discussed, where White teaches the second oxidizer comprises oxygen, at least at startup (col. 4, lines 65-68, col. 6, lines 65-68).
In regards to claim 6,  Baranovski because White as discussed, where Baranovski teaches fuel oxidizer mixture is formed within the mixing unit (which address the created near the labyrinth mixing device) and then ejected into the combustion unit (fig. 2; para. 13-14, 18).
In regards to claim 7,  Baranovski because White as discussed, where prior art combination is capable of the intended use of an oxygen rich, high temperature flame area that is created near the second oxidizer injector in the combustion chamber as the second oxidizer gas injectors holes downstream of the first oxidizer gas injectors holes and Baranovski teaches the spark plug is positioned downstream of the first oxidizer gas injectors holes (fig. 2).
In regards to claim 8,  Baranovski because White as discussed, where Baranovski teaches the mixing unit is housed at least partially inside the body piece (2) and rear housing (22) such that mixing unit is closed up at its upstream end by nipple-11 and nipple-8 on the rear housing (material delivery device), while its downstream end is located inside the combustion unit (fig. 2), and wherein the torch's main body (1) comprises nipple-11 and nipple-8 (one or more connectors) feeding fuel and first oxidizer gas stream to the mixing unit (fig. 2).
In regards to claim 9,  Baranovski because White as discussed, where Baranovski teaches the geometry of the combustion unit is defined between the mixing unit and the convergent shape of the forming block of the torch, where such front part opens to the nozzle/De Laval nozzle (fig. 2; para. 14).
In regards to claims 12-13,  Baranovski because White as discussed, where Baranovski teaches the nozzle is a De Laval nozzle (fig. 2; para. 14), where White teaches of a De Laval nozzle in figure 7, which provides an axial nozzle bore comprising the first inlet cylindrical bore (110/210) followed by a second outlet diverging bore (112/212) that opens downstream to an exit section (106/212) and the inlet bore is larger than the outlet bore (fig. 6/7).
In regards to claim 14,  Baranovski because White as discussed, where White teaches the nozzles comprise a length of 4 to 14-inches (101.6 to 355.6-mm) (fig. 6/7; col. 12, lines 45-60).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 10, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the material delivery device (6) comprises at least two inlets (60, 61) and one outlet ending inside the axial bore of the labyrinth mixing device (2), a first inlet (61) for a first carrier gas stream at a first pressure, used to carry the selected spray material, and a second inlet (60) for an injection gas stream with a second pressure higher that the first pressure and close to the pressure inside the combustion chamber (4), thus suctioning the first carrier gas stream with the coating material into said labyrinth mixing device (2) and subsequently into the combustion chamber (4) and expanding nozzle (50), in combination with the other limitations set forth in the claim and base claim.
Claim 11 is dependent on claim 10 and therefore allowable as it requires all of the limitations of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717